Matter of Reid v Ward (2018 NY Slip Op 06806)





Matter of Reid v Ward


2018 NY Slip Op 06806


Decided on October 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2018

Sweeny, J.P., Tom, Gesmer, Kern, Moulton, JJ.


4445/17 7301 156/18 158/18 -3405] 7300

[*1]In re Cory Reid, [M-3802 & Petitioner,
vLaura A. Ward, etc., Respondent.
In re Cory Reid, Petitioner,
vLaura A. Ward, etc., Respondent.


Cory Reid, petitioner pro se.
Barbara D. Underwood, Attorney General, New York (Charles F. Sanders of counsel), for respondent.

The above-named petitioner having presented applications to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceedings, and due deliberation having been had thereon,
It is unanimously ordered that the applications be and the same hereby are denied and the petitions dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2018
CLERK